Citation Nr: 1546715	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a right ring finger disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2011 to February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection and established a noncompensable rating for residuals of closed fracture, right 4th finger (claimed as broken hand).  The Veteran appealed this rating.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted in addition to reviewing the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected right ring finger disability is more severe than contemplated by his current noncompensable disability rating.

Specifically, the Veteran stated during his July 2014 hearing testimony that he was not able to bend his finger much since having a surgery, and that the fingers surrounding the ring finger were affected either from the initial injury in service or current lack of movement from the ring finger, and that the index and little finger "suffer from the isolation of this finger or if they were actually injured as well."  

The Veteran's last VA examination was in November 2013, and did not discuss any impact the ring finger disability may have on the functionality of the surrounding fingers; therefore, upon remand the Veteran should be afforded a new VA examination to determine whether the ring finger disability functionally affects use of the whole hand, to include the surrounding fingers.  The Veteran's testimony indicates a possible worsening of symptoms, and where there is evidence that the condition may have worsened since the last examination, the Board finds that another examination is warranted to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination(s) with a physician to determine the nature and severity of the service-connected right ring finger disability, to include both orthopedic and neurological manifestations.  This should specifically include whether the ring finger disability functionally affects use of the whole hand, to include the surrounding fingers.  

Attention is drawn to the Veteran's lay statements in his July 2014 hearing that the fingers surrounding the ring finger are affected either from the initial injury in service or the current lack of movement from the ring finger. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints.  The examiner should specifically address the nature and extent of any limitation of motion, functional loss associated with pain, weakened movement, excess fatigability, swelling, deformity, or atrophy of disuse.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his finger or hand disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described. 

The examiner should also provide an opinion as to the functional impairment caused by the Veteran's service-connected disability with regard to his ability to perform tasks, including tasks requiring fine motor skills. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

